Filed 12/22/20 P. v. Castrellon CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074886

 v.                                                                      (Super.Ct.No. FVA1301796)

 MICHAEL ANTHONY CASTRELLON,                                             OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Mary E. Fuller,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Patricia L. Brisbois, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       Defendant and appellant Michael Anthony Castrellon appeals from an order

denying his “invitation” to strike his Penal Code1 section 12022.53 firearm

enhancements. (§ 12022.53, subd. (h).) Appointed appellate counsel filed an opening

brief that sets forth the facts of the case and asks this court to review the record and

determine whether there are any arguable issues on appeal. (People v. Wende (1979) 25

Cal.3d 436 (Wende); Anders v. California (1967) 386 U.S. 738 (Anders).) We affirm.

                             PROCEDURAL BACKGROUND

       A jury found defendant guilty of first degree murder (§ 187, subd. (a), count 1)

and found true firearm enhancement allegations under 12022.53, subdivisions (b), (c),

and (d). On March 11, 2016, a trial court sentenced him to 25 years to life on count 1 and

a consecutive term of 25 years to life on the section 12022.53, subdivision (d)

enhancement, for a total of 50 years to life in state prison. The court stayed the sentences

on the other firearm enhancements.

       Defendant appealed his conviction, and this court affirmed the judgment. (People

v. Castrellon (July 3, 2019, E065592) [nonpub. opn.].) Following his appeal, the matter

was remanded for the court to consider whether to strike any or all of the firearm

enhancements.

       On January 9, 2020, defendant filed a document entitled “Invitation to Strike

Enhancement Pursuant to Penal Code section 12022.53(h) and 1385.” He requested the

       1 All further statutory references will be to the Penal Code unless otherwise
indicated.
                                              2
court to exercise its discretion in the interest of justice and “strike any and all firearm

enhancements,” alleging that he suffered from physical and mental health issues.

       On January 10, 2020, the court held a hearing and declined defendant’s request to

strike his firearm enhancements. It stated that the sentence previously imposed would

remain. Defendant had an angry outburst and was removed from the courtroom. The

court then reimposed the same sentence.

       Defendant filed a timely notice of appeal.

                                        DISCUSSION

       After the notice of appeal was filed, this court appointed counsel to represent

defendant. Counsel has filed a brief under the authority of Wende, supra, 25 Cal.3d 436

and Anders, supra, 386 U.S. 738, setting forth a statement of the case, and identifying the

following potential arguable issues: (1) whether the trial court abused its discretion when

it “declined to strike the firearm enhancement altogether or otherwise consider its

discretion to impose sentence under one of the lesser firearm enhancements”; (2) whether

the trial court violated defendant’s constitutional right to be present when it announced its

resentencing decision after he was removed from the courtroom, following his outburst;

and (3) whether defense counsel rendered ineffective assistance when he declined the

court’s offer to have defendant brought back into the courtroom, without first obtaining a

valid waiver from defendant. Counsel requests that we independently review the record.

       Defendant was offered an opportunity to file a personal supplemental brief, which

he has not done.


                                               3
          While we understand that the appellate review procedures under Wende, supra, 25

Cal.3d 436 and Anders, supra, 386 U.S. 738, in which we review the record ourselves to

determine whether there are any arguable issues generally apply “only to a defendant’s

first appeal as of right” (People v. Thurman (2007) 157 Cal.App.4th 36, 45), we also

recognize that we still retain discretion to conduct a Wende/Anders review (see generally

Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 7 [“The court may, of course,

find it appropriate to retain the appeal.”]). Because the matter was remanded for the

court to consider whether to strike the firearm enhancements, we exercise our discretion

to conduct an independent review of the record to determine if there are any arguable

issues resulting from the court’s hearing on the defendant’s invitation to strike the firearm

enhancement.

          We have now conducted an independent review of the record and find no arguable

issues.

                                       DISPOSITION

          The judgment is affirmed.

          NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                FIELDS
                                                                                           J.
We concur:

RAMIREZ
                         P. J.

MILLER
                            J.
                                             4